This session of the General Assembly opens during a period of unprecedented change. Threats and challenges such as poverty, terrorism, climate change, violations of human rights, gender inequality, armed conflict, displacement and irregular migration are ever more interconnected. Our responses to those challenges must reflect their complexity. Our responses will require better and deeper cooperation, and must involve more stakeholders, new solutions and more effective international institutions.
The evolving global landscape gives us an opportunity to renew and redefine how we work together. The United Nations must seize this opportunity. Denmark congratulates Mr. António Guterres on the successful beginning of his term as Secretary- General. He can count on Denmark’s full support in his efforts. More than ever, we need leadership and common purpose to steer the Organization in a new direction. Staying on the current path is not an option if we want to maintain the legitimacy of the United Nations. Fundamental and ambitious reform is the only way forward. This week, the Secretary-General laid out a strong vision for a reformed United Nations and a call for action to all — from Governments to the staff of this great Organization, to our partners outside this building. We must all invest in, and commit to, that agenda for change. As Member States, we have a responsibility to find common solutions that will turn our shared goals into positive change and protect the principles and values of the United Nations.
That spirit must also guide our work in the years to come. Denmark is committed to international cooperation through the United Nations, built on shared values, the rule of law and human rights. That is one of the reasons that Denmark is running for a seat on the Human Rights Council for the term 2019- 2021. Denmark has never before been a member of the Human Rights Council. As a longstanding supporter of the United Nations and a consistent advocate for the protection of the dignity and rights of all people, we believe that we could make a significant contribution in the Council, based on a commitment to promote dignity, dialogue and development.
Denmark is committed to an ambitious follow- up to the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change, at home and abroad. We have provided at least 0.7 per cent of our gross national income in official development assistance for the past 40 years and will continue to do so in future. We call on all developed countries to meet the 0.7 per cent target. With only 13 years left to achieve the Sustainable Development Goals, we have no time to waste when it comes to fundamentally rethinking the United Nations Development System and its support for the implementation of the 2030 Agenda. The Secretary- General has presented a set of clear reform proposals. Now we must come together and support their implementation. This is not a donor-versus-developing- country scenario, or a North-versus-South debate. Let us support the Secretary-General’s plan because we agree that we all have an interest in a United Nations that is cost-effective and can arrive at coherent and sustainable solutions on the ground. Citizens around the world expect nothing less. We need to break with the status quo, particularly in four priority areas.
First, a reformed United Nations development system must deliver on the promise of unified country- level engagements where silo-thinking, competition for resources and fragmented support strategies become a thing of the past.
Secondly, in our response to the many complex crises around the world, we need to build a stronger bridge between immediate relief and long-term development objectives. Our support for United Nations humanitarian work is as strong as ever. Denmark is one of the world’s largest humanitarian donors, and in our 2018 aid budget we will allocate more funds to humanitarian action than ever before. We are fully behind the Secretary-General’s call for a new way of working in responding to protracted humanitarian crises and displacement. We must meet the needs of those affected, while also giving hope for a better future. The new way of working is about much stronger cooperation and coordination among partners in and outside the United Nations system, and Denmark will continue to play a leading role in advancing that agenda.
Thirdly, the United Nations development system needs to be built on the basic premise that neither the United Nations nor Governments have the capacity or resources to realize the 2030 Agenda for Sustainable Development. Partnering with the private sector, civil society, academia and innovators will be crucial. The United Nations must rethink how it incorporates those resources on our way towards meeting the 2030 Sustainable Development Goals. Denmark is taking the lead to support strong and meaningful principle-based partnerships. Together with our strategic partners — Chile, Ethiopia, Kenya, Mexico, the Republic of Korea and Viet Nam — the Danish Government launched a new initiative this week in support of the 2030 Agenda, entitled Partnering for Green Growth and the Global Goals 2030. The initiative brings together Governments, companies, cities, think tanks and investors to establish and boost public- private partnerships for a greener tomorrow. Through the initiative, we will leverage partnerships that will help us take better care of our planet.
Fourthly, Denmark welcomes the Secretary- General’s strong commitment to gender equality in our reform efforts. Women and girls all over the world must be empowered to contribute to stronger communities and societies. Ensuring equal opportunities for women is absolutely crucial for reaching the Sustainable Development Goals. In the Danish Government’s view, gender equality is first and foremost a question of dignity and ensuring the human rights of all women and girls, including safeguarding sexual and reproductive health and rights. That is fundamentally about the right to decide over one’s own body. As one of the founding members of the SheDecides movement, Denmark is committed to continuing to push for progress and protect the rights of all women and girls around the world. Just recently, Denmark announced a major increase in its contribution to the United Nations Population Fund. Too many young people today face a lack of opportunities and poverty. We have the largest youth population in history, and Denmark is committed to helping youth acquire the means and skills required to be drivers of development.
If we want to ensure a more stable and peaceful future, Member States must adhere to international law and common rules for coexistence and cooperation. Regrettably, we continue to see Member States that put national interests before respect for the dignity and rights of their citizens, or ignore the legitimate concerns of their neighbours, as well as regional and global stability. The nuclear and missile tests conducted by the Government of the Democratic People’s Republic of Korea constitute a blatant disregard of our collective security, non-proliferation norms and rules, and the continued demands by the Security Council. Denmark strongly condemns that irresponsible behaviour and calls on the regime in Pyongyang to de-escalate the current situation and commit to a peaceful solution in conformity with the relevant resolutions of the Security Council.
The recent outbreak of violence in Myanmar’s Rakhine state is deeply concerning. Denmark calls on the Government of Myanmar to facilitate humanitarian assistance to all those in need and commit to aiding the safe return of civilians fleeing from the conflict. We welcome the Government’s commitment to implement without delay the recommendations of the Advisory Commission on Rakhine State, chaired by former Secretary-General Kofi Annan. The violence must stop, and the security forces must ensure the protection of civilians. We condemn the attacks on security forces and the subsequent serious human rights violations. We applaud the Government of Bangladesh for providing protection to civilians fleeing across the border. Denmark stands ready to assist both Myanmar and Bangladesh in pursuing integrated humanitarian and development solutions for the affected areas.
Denmark stands in solidarity with all those affected by terrorism and violent extremism. We continue to be an active participant in combating those threats to our societies, including through our military and civilian contributions to the Global Coalition against Da’esh in Iraq and Syria. We are also a key partner in other conflict areas, such as Afghanistan, Mali, the Sahel and Somalia. To defeat terrorism, we need to supplement our military effort with broad-based engagements that also focus on cutting off terrorist financing and repelling extremist propaganda online and offline, as well as stabilizing areas liberated from Da’esh and building peace in conflict-affected countries.
The United Nations plays a central role when it comes to stabilizing war-torn countries and building lasting peace, but comprehensive reforms are needed. Denmark welcomes the vision of the Secretary-General for the peace and security architecture of the United Nations with a streamlined, coordinated and effective response in the field. As Member States, we have an obligation with respect to, and a shared interest in, supporting those critical reforms so that the United Nations can fulfil its purpose and its promise to the world. The time for bold ambitions is now.
If we do not support reforms and deny generations’ hope and opportunity for a more prosperous future, we will continue to witness international turmoil and unprecedented levels of displacement. We will continue to witness people forced to leave their homes and venture out on dangerous journeys. And we will continue to witness many people falling into the hands of relentless smugglers and traffickers.
Denmark contributes significantly to helping displaced populations and others in emergency situations live dignified lives. Last year, Denmark contributed more than $80 million to the Syrian crisis alone. Our programmes focus on helping refugees in their regions of origin, which enables us to use our funds more efficiently and ultimately help more people.
Unmanaged migration poses a significant global challenge. We need to strengthen our cooperation and commitment to existing international legal frameworks. In that regard, Denmark welcomes the dialogue taking place in preparation for the global compact on migration.
Through leadership and a renewed commitment to a reformed United Nations, innovation and willingness to challenge old ways of thinking, strong partnerships across the public-private spectrum, across age and gender divides and across different organizations and institutions, the opportunity to create a new path for our United Nations is here.